 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 1 of 8 PageID 153




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 UNITED STATES OF AMERICA

                         Plaintiff,

 vs.                                                         CASE NO. 6:20-cr-78-ORL-40DCI

 MAX BENNETT CHAMBERS

                   Defendant.
 ______________________________________/


  DEFENDANT MAX CHAMBERS’S MOTION FOR DOWNWARD VARIANCE AND
              INCORPORATED MEMORANDUM OF LAW

       Comes now the Defendant, Max Chambers, and files this Motion for Downward Variance

and Incorporated Memorandum of Law, and requests a sentence of probation, and states as

follows:

       Sentencing Guidelines and the Parties’ Recommendations

        The Pre-Sentence Report sets forth Total Office Level of 17 and a Criminal History Score of I,

which corresponds to a guidelines range of 24-30 months in prison.

       The government agreed in the plea agreement that it would recommend that the Court vary

downward two levels under the Guidelines to reach a sentence of 18-24 months in prison and that it

would recommend that the Court impose the low end of that range.

       As detailed in this sentencing memorandum, Mr. Chambers requests that the Court impose a

sentence of probation.




                                                  1
 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 2 of 8 PageID 154




       Application of the § 3553(a) Sentencing Factors

       The Court is fully aware of the applicable sentencing factors and its sentencing discretion,

so counsel will not waste the Court’s time setting forth the factors or the law in that area. Instead,

undersigned counsel will discuss the factors most important and applicable to Mr. Chambers’s

case and which warrant a sentence of probation.

       1. The Nature and Circumstances of the Offense

       Mr. Chambers committed a non-violent regulatory firearm offense. He possessed one

weapon that was legal until altered to be capable of firing more than one round with a pull of the

trigger. And he possessed two drop-in auto sears, which are otherwise benign metal pieces that are

defined by statute as “machine guns” because capable of converting a semi-automatic rifle into an

automatic one. Possession of these items was only illegal because Congress said it was illegal -

not because it is inherently wrong or injures others. It is an offense that is malum prohibitum, not

malum in se. In sum, Mr. Chambers did not commit a crime of violence or any offense which

risked harm to others. There is no allegation that he intended to do anything harmful to anyone at

any time.

       2. The History and Characteristics of Mr. Chambers

       Mr. Chambers is a smart, curious, and talented young man. He graduated from Suncoast

Polytechnical High School in 2017 with a GPA of 4.2575. While attending school, he also

completed the EMT/firefighter training programs, though he was too young to be certified. At the

time of his arrest, he was a sophomore student at the University of Central Florida where he was

studying to be a mechanical engineer and had a GPA of 2.826. He is currently enrolled at Suncoast

Technical College to continue his studies and earn a bachelor’s degree.




                                                   2
 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 3 of 8 PageID 155




       Mr. Chambers is coming before this Court due to a convergence of interests in mechanical

engineering, military service, and firearms. He made a bad decision to manufacture and use the

drop-in auto sears, but that decision was in no way based upon a desire or plan to harm anyone or

anything. Rather, it was born from natural curiosity, a desire to make things, and his interest in the

military. Aside from violating the law, it was harmless.

       As a young man, Mr. Chambers developed an interest in and talent for mechanical

engineering and creating things. In the eleventh grade Mr. Chambers found a Makerspace located

near his school. Makerspace is a space where high school students can go to learn about modern

technology, inventions, and tools. Makerspace is self-described as a constructionist movement that

is a form of teaching to assist young minds who are accustomed to consume technology.

Makerspace is a teaching mechanism to assist students to implement technology in there learning

process along with technical training in tools to allow them to invent, build, and construct new

items and ideas to one day bring to market.

       Mr. Chambers started to attend the Marketspace every day after school and on weekends.

Max attended the Faulhaber Fab Lab, where he learned to use tools, 3D printers, laser cutters,

lathes, electronics, and many other tools that he had no prior experience with. Mr. Chambers

enjoyed building items and using the tools at the lab to make everyday items easier to use and

more modern. Mr. Chambers began teaching classes in 3D printing and CAD modeling to new

students that were discovering technology as he once had. Max volunteered over 600 hours at the

lab and he fell in love with the engineering field. Mr. Chambers’s exposure to the technology at

the lab when he was in high school that led him to pursue a degree in Mechanical Engineering

upon graduation from high school in 2017. Mr. Chambers was asked to perform many small




                                                  3
    Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 4 of 8 PageID 156




commission jobs for people when he was attending the Faulhaber Fab Lab, such as build furniture,

make 3D printed parts, and build electronics and lights.

        After high school Mr. Chambers was accepted to and began to attend the University of

Central Florida in the fall of 2017. Mr. Chambers scored exceptionally well on his SAT and was

accepted into the Honors College at the university. Mr. Chambers was also interested in the

military, so he joined the Army ROTC program at the university. He participated in physical

training every day at 5:30 a.m., field training exercises at the Army National Guard base near the

university, as well as many other exercises offered by the ROTC program. Mr. Chambers was in

the process of joining the Army as an officer and was excited about an opportunity to serve his

country. In a letter to the Court,1 his military science instructor, David Bobier, describes Mr.

Chambers as “extremely dedicated to the UCF Army ROTC program and was very committed to

meeting the requirements to become a Second Lieutenant in the United States Army.” He goes on

to write that “[i]t was easy to discern that Max had a love for the Military and his country.”

        While participating in ROTC, Mr. Chambers of course became interested in firearms. He

purchased legal firearms, learned firearm safety, and learned to shoot. Aside from once breaking

campus rules by having a firearm on school grounds, Mr. Chambers never violated any state or

federal gun laws.2 Due to his interest in mechanical engineering, Mr. Chambers was also very

curious about how firearms worked. He did extensive research on firearm manufacturing and

stumbled upon articles related to drop-in auto sears, which are a simple metal piece that turns a



1
  All letters to the Court referenced in this motion are attached hereto as Ex. A.
2
  The government makes hay out of the fact that when interviewed with law enforcement Mr. Chambers made a
statement that he did not like being governed by laws. That statement should not affect the Court’s analysis for two
reasons. First, Mr. Chambers was merely trying to say that he knew he was breaking the law but thought that the law
was really meant for people who intended to cause harm to others with an automatic weapon. As wrong as that is, it is
not surprising logic for a teenager and it is not how Mr. Chambers feels today. Second, that statement in no way
reflected – at that time or now – that Mr. Chambers somehow generally disrespects the law. Other than this incident,
he has never been arrested.

                                                          4
 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 5 of 8 PageID 157




semi-automatic rifle into an automatic weapon. Unfortunately, Mr. Chambers then decided to see

if he could make them and whether they would work in his own firearm.

       Until this incident, Mr. Chambers had never been arrested, much less convicted of any

serious criminal offense. He is by nature non-violent and there is no allegation that he intended to

commit any act of violence in this case. He was a talented, curious, smart young man who made a

very bad (and permanent, costly) decision.

       Mr. Chambers is by all accounts a fine young man with much to offer the world. His

brother, Zelen Chambers, writes to the Court that Mr. Chambers was dedicated and proud to be a

member of ROTC and extremely conscientious about gun safety. He describes how Mr. Chambers

was likely motivated to made drop-in auto sears because he would want to prove that he could do

it – not to cause harm to anyone. Since Mr. Chambers’s father was not in his life until later and

was not close to him as a teen, he developed a close bond with his mother’s long-time boyfriend,

Michael Kolligian. In his letter to the Court, Mr. Kolligian provides invaluable insight about Mr.

Chambers’s good character. Mr. Kolligian describes him as caring, thoughtful, and polite. He

describes Mr. Chambers as “humbly brilliant” and patient with others. Mr. Chambers’s father,

Robert Chambers, has now grown closer to Mr. Chambers. In his letter to the Court he describes

how his son voluntarily helps elderly nursing home residents with yard work and technical

assistance. And how his son takes him to doctor appointment several times a week.

       Overall, Mr. Chambers is clearly a sweet, non-violent young man who made a terrible and

damaging mistake. He does not belong in prison and deserves a second chance at making a good

life for himself despite being a convicted felon.




                                                    5
 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 6 of 8 PageID 158




       3. The Need for Punishment, Deterrence, and Rehabilitation

       Should the Court see fit save Mr. Chambers from prison, Mr. Chambers will be a

convicted felon and be on probation for the next several years. A year or so in prison will of

course be punishment – but it is not necessary to resolve his case in a way that sufficiently

punishes him. Mr. Chambers was a full-time UCF student. He was expelled from school because

of this case. Mr. Chambers was an enthusiastic member of ROTC. He lost that because of this

case. Mr. Chambers dreamed of a military career. That dream died when he was arrested and

charged in this case. Mr. Chambers has suffered crippling collateral consequences due to this case

– despite never hurting another person, stealing from anyone, or selling narcotics. His was a high

price to pay for a non-violent malum in se type offense. Sending him to prison will be additional

punishment that is unnecessary to address the seriousness of the offense.

       Moreover, prison will do nothing to better Mr. Chambers. He is not a drug abuser, so

prison drug treatment is not necessary. He is not in need of education or learning a trade. While

some defendants would benefit from prison, it will be solely punishment for Mr. Chambers.

       A year or so in prison will impose some punishment, but also do considerable harm to Mr.

Chambers. Federal prison is no place for a docile young man with little streets smarts and no

criminal history. It is far more likely that Mr. Chambers will contract COVID-19 in prison. And

Mr. Chambers will lose his job, drop out of college, and surely have considerable difficulty getting

back to work and into school again after a year serving time for a felony. The potential for what is

relatively minor punishment here is far outweighed by the serious harm that prison will cause this

young man.

       Prison is also unnecessary for the sake of deterrence in this case. Mr. Chambers lost so

much due to this case. He worked hard to be at UCF, succeed in ROTC, and set himself up for a



                                                  6
 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 7 of 8 PageID 159




military career. That is all gone now. He is extremely remorseful and deathly afraid of further

trouble in his life. He is devastated by losing his college and military careers but determined to

earn his way down a different path. The Court need not impose a prison sentence to convince Mr.

Chambers to never do this again. It need not impose a prison sentence to protect the public from

Mr. Chambers.

       Conclusion

       Mr. Chambers is a very smart and kind young man. Before these charges, he had a bright

future that included graduating from the University of Central Florida and pursuing a career in the

United States military. Those dreams and opportunities are over for him. But he can recover and

have a great life. He is not a danger to the community. Prison will do nothing but punish him and

make it even more difficult to recover from a felony conviction. The collateral consequences of

his actions are enough punishment. And probation will ensure the safety of the community. Mr.

Chambers deserves that second chance. For these reasons and those further discussed herein, a

sentence of probation is appropriate in this case.

                                                         Respectfully submitted,

                                                         /s/ Mark P. Rankin
                                                         Mark P. Rankin
                                                         Florida Bar No. 0177970
                                                         The Law Office of Mark P. Rankin, P.A.
                                                         805 W. Azeele St.
                                                         Tampa, FL 33606
                                                         Telephone No. (727) 365-1751
                                                         Email: mark@rankinlawoffice.com
                                                         Attorney for Max Chambers




                                                     7
 Case 6:20-cr-00078-PGB-DCI Document 46 Filed 11/10/20 Page 8 of 8 PageID 160




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of November 2020, a true and correct copy of

the foregoing was filed with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to the AUSA of record and counsel for any co-defendants.

                                                    /s/ Mark P. Rankin
                                                    Mark P. Rankin




                                                8
